EXHIBIT 10.61
 
 
AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE


$ 332,000.00
 
March 19, 2010
   
Orange County, California



THIS AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE (“Note”) executed by
LOCATION BASED TECHNOLOGIES, INC., a Nevada Corporation (the “Borrower” or
“Company”), amends and restates the certain Promissory Note dated July 6, 2009
in the principal amount of $300,000, payable to Alder Capital Partners I, L.P.
(the “Lender” or “Holder.”)


For valuable consideration received, the Borrower promises to unconditionally
pay to the Lender or its endorsees, successors, and assigns, the principal sum
of  THREE HUNDRED THIRTY-TWO THOUSAND DOLLARS  ($332,000.00) plus interest on
the outstanding principal balance and on any and all amounts unpaid as set forth
herein.


1.           Maturity Date.  Borrower shall pay to Lender the outstanding
principal balance plus interest due on this Note on June 19, 2010.


2.           Interest Rate.   This Note shall accrue interest on the principal
and on any unpaid amounts from the date of this Note at a rate of twelve percent
(12%) per annum (the “Interest Rate.”)  Interest shall be calculated on the
basis of a 365-day year for the actual number of days elapsed.  All payments
hereunder are to be applied to the payment of accrued interest, and the
remaining balance to the payment of principal.


3.           Shares of Common Stock.   In addition to the payment of the
principal and interest, Borrower shall deliver to Lender, 200,000 shares of the
Company’s common stock, par value $.001 per share, within five (5) business days
of the execution of this Note (“Extension Shares”).  The shares shall be duly
and validly issued, fully paid, non-assessable, and after the applicable Rule
144 holding period, freely tradable.


4.           Event of Default.  An “Event of Default” shall occur if the
Borrower a) fails to make a timely payment of the principal or any interest
owed, b) is in arrears in any amount at any time c) fails to issue or deliver
the Extension Shares as required in paragraph 3 d) fails to issue or deliver the
Conversion Shares as required in paragraph 6 or e) initiates bankruptcy
proceedings.   In the Event of Default, the outstanding principal of and all
accrued interest on this Note shall be accelerated and shall automatically
become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are expressly waived by the Borrower.


5.           Collateral. So long as any principal or interest is due hereunder
and shall remain unpaid, the Company will, unless the Lender shall otherwise
consent in writing, comply with the following:
 
 
1

--------------------------------------------------------------------------------

 


a.           The Borrower shall cause share certificate CSI-xxxx, 2,000,000
shares of common stock, par value $.001, of the Company’s stock to remain in the
custody of Lender.


6.           Conversion Rights  The Lender may, at any time, and from time to
time, convert any portion of the outstanding principal amount and accrued
interest under this Note into fully paid, non-assessable and freely trading
shares of the Company’s common stock, par value $.001 per share (“Conversion
Shares”) at the Conversion Price.   The number of Conversion Shares issuable
upon a conversion hereunder shall be determined by the quotient obtained by
dividing (x) the outstanding principal amount of this Note to be converted plus
any accrued but unpaid interest thereon, by (y) the Conversion Price.  The
Conversion Price shall be the greater of (1) $.20 per share or (2) 50% of the
volume-weighted average price (“VWAP”) of the Company’s shares on the Conversion
Date.   VWAP shall be based on the daily volume weighted average price of the
common stock on the principal trading market for the Company’s common stock as
reported by Bloomberg, L.P.  Such conversion shall be effected by the surrender
of this Note at the Company’s offices together with notice in writing that the
Holder wishes to convert a portion or all of this Note, which notice shall also
state the name(s) (with addresses) and denominations in which the certificate(s)
for common stock shall be issued and shall include instructions for delivery. A
notice substantially in the form attached hereto as Exhibit A shall be
acceptable.  Such conversion shall be deemed to have been effected as of the
close of business on the date on which the notice is given as provided for under
paragraph 12 (the “Conversion Date”), and at such time the rights of the Holder
with respect to the principal amount of the Note converted shall cease and the
person(s) in whose name(s) any certificate(s) for common stock are to be issued
upon such conversion shall be deemed to have become the holder or holders of
record of the shares of common stock represented by such certificate(s).  As
soon as practicable after the Conversion Date, the Lender shall deliver the Note
to the Company and the Company shall deliver to, or as directed by, the Holder,
certificates representing the number of shares of common stock issuable by
reason of such conversion registered in such name or names and such denomination
or denominations as the Holder shall have specified.  The Company acknowledges
and agrees that the holding period for any Conversion Shares for purposes of
Rule 144 commenced on July 6, 2009, the date of issuance of the Note.    In each
case of conversion of this Note in part only, the Company shall receive and hold
this Note as a fiduciary agent of the Holder, shall immediately endorse on this
Note the date and amount of this Note so converted, and such amount shall be
deemed no longer outstanding.  Upon such endorsement, the Company shall promptly
return this Note to the Holder.


7.           Prepayment.  This Note may be prepaid in whole or in part, at any
time, without the consent of the Lender, upon at least ten (10) business day’s
prior written notice to the Lender.


8.           Pledge.  This Note is secured by and is entitled to the benefits of
that certain Pledge Agreement dated as of March 19, 2010 entered into by Desiree
Mejia, the Chief Operating Officer of the Company, (“Pledgor”) in favor of the
Holder pursuant to which such Chief Operating Officer granted a security
interest in the shares of the Company’s common stock represented by share
certificate CSI-xxxx for 2,000,000 shares.  The Pledgor hereby acknowledges such
security by executing this Note below.
 
 
2

--------------------------------------------------------------------------------

 


9.           Governing Law and Venue.  This Note was negotiated and executed in
the State of California.  The interpretation and enforcement of this Note and
all rights and obligations arising hereunder shall be construed in accordance
with and governed by the laws of the State of California.  The parties agree
that any suit, action, proceeding or dispute related to or in any way arising
out of this Note shall only be maintained in the Superior Court of California
for the County of San Diego.  Borrow and Lender expressly waive any right to
challenge or object to this venue and hereby irrevocably consent to the
jurisdiction of the San Diego Superior Court for any suit, action, proceeding or
dispute related to or in any way arising out of this Note.


10.          Successors and Assigns.  Except as otherwise expressly provided
herein, this Note shall inure to the benefit of and be binding upon the
successors, assigns, heirs, executors, and administrators of the parties
hereto.    Nothing in this Note, express or implied, is intended to confer upon
any party, other than the parties hereto and their successors and assigns, any
rights, remedies, obligations or liabilities under or by reason of this Note,
except as expressly provided herein.  The Borrower may not assign this Note or
any of the rights or obligations referenced herein without the prior express
written consent of the Lender.


11.          Attorney’s Fees  Should any party initiate any suit, action,
proceeding or dispute related to or in any way arising out of this Note, the
prevailing party shall be entitled to its reasonable attorney’s fees and costs
from the other party.


12.          Notices.   Any notices permitted or required under this Note shall
be deemed given upon the date of personal delivery, the date of delivery by
e-mail or facsimile transmission, the next day if sent by a nationally
recognized overnight courier service, or 48 hours after deposit in the United
States mail, postage fully prepaid, return receipt requested, addressed to the
Parties as set forth below:


Borrower
Location Based Technologies, Inc.
38 Discovery, Ste. 150
Irvine, CA 92618
Facsimile  (714) 200-0287
E-mail: joseph@pocketfinder.com
 
 
3

--------------------------------------------------------------------------------

 
 
Lender
Alder Capital Partners I, L.P.
Attn: Michael Licosati
1223 Camino Del Mar
Del Mar, CA  92014
Facsimile (858) 259-3272
E-mail: mlicosati@aldercap.com
 
or at any other address, email address, or facsimile telephone number as any
party may, from time to time, designate by notice given in compliance with this
section.


13.          This Note may be executed in counterparts, and each executed
counterpart shall be deemed to be an executed original of the Note.  Signatures
transmitted via facsimile or other means of electronic communication shall be
deemed to have the same force and effect as original
signatures.  Notwithstanding the foregoing, the parties executing this Note
agree to provide original signatures to Lender promptly after the execution of
the Note.


IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the day
and year and at the place first written above and the parties agree to each of
the terms and conditions set forth herein.
 

 
Location Based Technologies, Inc.,
a Nevada corporation
         
 
By:
/s/ Joseph Scalisi       
Joseph Scalisi, President
                   
By:
/s/ Desiree Mejia        Desiree Mejia, Pledgor          

 
 
 
4




 